
	

113 HR 4164 IH: Small Company Disclosure Simplification Act
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4164
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Hurt (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To exempt smaller public companies from requirements relating to the use of Extensible Business
			 Reporting Language for periodic reporting to the Securities and Exchange
			 Commission, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Small Company Disclosure Simplification Act.
		2.Exemption from XBRL requirements for emerging growth companies and other smaller companies
			(a)Exemption for emerging growth companiesEmerging growth companies are exempted from the requirements to use Extensible Business Reporting
			 Language (XBRL) for financial statements and other periodic reporting
			 required to be filed with the Commission under the securities laws. Such
			 companies may elect to use XBRL for such reporting.
			(b)Exemption for other smaller companiesIssuers with total annual gross revenues of less than $250,000,000 are exempt from the requirements
			 to use XBRL for financial statements and other periodic reporting required
			 to be filed with the Commission under the securities laws. Such issuers
			 may elect to use XBRL for such reporting. An exemption under this
			 subsection shall continue in effect until the later of—
				(1)the date that is five years after the date of enactment of this Act; or
				(2)a determination by the Commission, by order after conducting the analysis required by section 3,
			 that the benefits of such requirements to such issuers outweigh the costs.
				(c)Modifications to regulationsNot later than 60 days after the date of enactment of this Act, the Commission shall revise its
			 regulations under parts 229, 230, 232, 239, 240, and 249 of title 17, Code
			 of Federal Regulations, to reflect the exemptions set forth in subsections
			 (a) and (b).
			3.Analysis by the SECThe Commission shall conduct an analysis of the costs and benefits to issuers described in section
			 2(b) of the requirements to use XBRL for financial statements and other
			 periodic reporting required to be filed with the Commission under the
			 securities laws. Such analysis shall include an assessment of—
			(1)how such costs and benefits may differ from the costs and benefits identified by the Commission in
			 the order relating to interactive data to improve financial reporting
			 (dated January 30, 2009; 74 Fed. Reg. 6776) because of the size of such
			 issuers;
			(2)the effects on efficiency, competition, capital formation, and financing and on analyst coverage of
			 such issuers (including any such effects resulting from use of XBRL by
			 investors); and
			(3)the costs to such issuers of—
				(A)submitting data to the Commission in XBRL;
				(B)posting data on the website of the issuer in XBRL;
				(C)software necessary to prepare, submit, or post data in XBRL; and
				(D)any additional consulting services or filing agent services.
				4.Report to CongressNot later than one year after the date of enactment of this Act, the Commission shall provide the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate a report
			 regarding—
			(1)the progress in implementing XBRL reporting within the Commission;
			(2)the use of XBRL data by Commission officials;
			(3)the use of XBRL data by investors;
			(4)the results of the analysis required by section 3; and
			(5)any additional information the Commission considers relevant for increasing transparency,
			 decreasing costs, and increasing efficiency of regulatory filings with the
			 Commission.
			5.DefinitionsAs used in this Act, the terms Commission, emerging growth company, issuer, and securities laws have the meanings given such terms in section 3 of the Securities Exchange Act of 1934 (15 U.S.C.
			 78c).
		
